Citation Nr: 0209964	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a fracture of the left wrist. 

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a compression fracture of T12 to L1.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from September 
1973 to September 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In April 2001, the Board remanded the veteran's claim on 
these two issues to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's residuals of a fracture of the left wrist 
are manifested by complaints of pain and swelling with 
decreased motion.  He has additional functional impairment 
due to his service-connected disability.  

3.  The veteran's residuals of a compression fracture of T12-
L1 are manifested by complaints of low back pain with 
radiation into the left buttock and left leg.  Flexion is to 
50 degrees and extension is to 5 degrees.  He has additional 
functional impairment due to his service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation beyond 
20 percent for residuals of a fracture of the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R 
Part 4, Diagnostic Code 5214 (2001).  

2.  The criteria for a separate 10 percent evaluation for 
functional loss due to a left wrist disability have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.400, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Codes 
5010, 5214 (2001 ); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The schedular criteria for an increased evaluation beyond 
20 percent for residuals of a compression fracture of T12 to 
L1 have not been met.  U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. Part 4, Diagnostic Codes, 5292, 5295 (2001).

4.  The criteria for a separate 10 percent evaluation for 
functional loss due to residuals of a compression fracture of 
T12 to L1 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, Part 4, Codes 5010, 5295 (2001); DeLuca v. Brown, 
8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and private 
medical records have been obtained, and the veteran has been 
afforded several VA examinations.  The statement of the case 
and supplemental statement of the case provided to the 
veteran and his representative, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


The Evidence

In August 1999, the RO received two letters from a private 
examiner dated in July 1999 and August 1999 respectively.  
The examiner indicated that the veteran was a long time 
patient of his.  In the July 1999 letter he stated that the 
veteran had marked traumatic arthritis of the left wrist; 
marked limitation of flexion; and crepitus.  It was noted 
that he also had some degenerative changes at C5-C6 and C3-
C4.  In the August 1999 letter, the examiner stated that the 
veteran had severe arthritis of the left wrist.  It was 
stated that he was severely limited with this.  

The veteran was examined by VA in September 1999.  He 
complained of numbness in his fingertips; daily wrist pain; 
and wrist weakness, stiffness, and swelling.  He denied any 
wrist instability, locking, heat or redness.  He reported 
having back pain daily, with stiffness, and fatigue.  He 
stated that lifting 70 pounds at work caused an increase in 
pain.  It was stated that the veteran is right handed.  
Palmer flexion was to 35 and could be pushed to 48 with pain.  
Dorsiflexion was to 43 degrees, and could be pushed to 59 
degrees with pain.  Radial deviation was to 10 degrees, and 
ulnar deviation was to 23 degrees.  Examination showed no 
swelling of the wrist. It was reported that he had good motor 
and sensory function.  Flexion of the back was to 111 
degrees, and extension was to 31 degrees.  There was no 
postural abnormality or fixed deformity of the back.  
Neurological examination of the back showed no motor or 
sensory deficit.  X-rays of the wrist showed osteoarthritis, 
and X-rays of the back showed degenerative joint disease.  
The diagnoses were: degenerative joint disease of the lower 
thoracic and lumbar spine with moderate functional 
impairment; and degenerative joint disease of the left wrist 
with moderate functional loss.  

Private records dated beginning in 1996 were received at the 
RO in September 2001.  They show treatment for a left wrist 
with arthritis and for a low back disability with arthritis.  
In January 1996, the left wrist had swelling and flexed to 20 
degrees with extension to 30 degrees.  There was pain and 
discomfort on the extremes of movement.  

The veteran was examined by VA in January 2002.  He 
complained of constant pain in the left wrist which woke him 
up at night.  He reported pain with motion of the left wrist.  
He stated that his wrist tired easily and that he dropped 
things.  He reported having swelling with tingling and 
numbness of the fingers.  He also reported having low back 
pain, aggravated by walking.  The veteran stated that the 
pain in the thoracic area radiated toward the left buttock 
and into the left posterior leg below the knee.  There was 
numbness also in this same distribution.  This numbness 
sensation increased with walking and he used no assistive 
device and he did not wear a back brace.  He reported getting 
some relief of the low back pain with saunas and taking lots 
of Ibuprofen.  He stated he could not hold onto a ski rope, 
nor walk 18 holes on a golf course, and noted that he 
previously did these activities two times a week.  He also 
reported gaining 50 pounds in the last four years due to this 
lack of inactivity and due to a sedentary lifestyle that he 
attributed to back and wrist pain.  

On examination of the left wrist, range of motion of the 
fingers, the left elbow, the left shoulder were normal, and 
without tenderness.  The skin color and texture of the 
complete left upper extremity is normal.  Grip in the left 
upper extremity was 4/5 versus the right 5/5.  There was 
slight bony hypertrophy noted on the dorsal navicular area of 
the left wrist.  There was mild tenderness noted around this 
area which was reported to be probably secondary to the old 
fracture.  Range of motion of the wrist was restricted with 
complaints of pain at the extremes to include dorsiflexion to 
55 degrees, palmar flexion to 40 degrees, ulnar deviation to 
15 degrees, and radial deviation to 10 degrees.  The veteran 
grimaced with extremes of these ranges of motion and appeared 
to be in some pain.  On the hyper thenar eminence of the left 
hand there was sensory deficit to the monofilament and to 
light touch.  There was also a scar noted on the plantar 
wrist surface of the left hand.  This was noted to be 
secondary to carpal tunnel surgery.  The muscle tone of the 
left upper extremity was less than would be expected for a 
male of his age and with a similar work history.  There was 
no gross atrophy noted although upon measuring more than once 
the measurements revealed mild atrophy.  At the forearm the 
measurement was 35.5 on the left versus 38 on the right.  At 
the mid humerus on the left the measurement in circumference 
was 30 centimeter versus 32 centimeters on the right.  There 
was no tenderness on palpation of any of the muscles of the 
left forearm area.  There was no edema noted of any of the 
left upper extremity.  There was no erythema and no increase 
in temperature.  Pulses in the left upper extremity were 2+ 
and the capillary refill was good.  There was no loss of fine 
dexterity or gross dexterity noted of the left hand.  

Examination of the back revealed lumbar flexion to 50 degrees 
and extension to 5 degrees with complaint of pain at the 
stopping point.  Straight leg raising was 80 degrees and 
positive on the left with complaint of posterior thigh pain, 
and negative on the right.  Side bending bilaterally to the 
right was 18 and to the left was 16 degrees.  Rotation was 30 
degrees bilaterally.  Heel and toe walking and even standing 
was difficult for this the veteran who was described as an 
obese patient.  Deep tendon reflexes were 1+ bilaterally at 
the patella with the Achilles on the left trace to 1+ 
bilaterally.  Muscle tone in the lower extremities was 5/5.  
Palpation of the lumbar and lower thoracic area musculature 
revealed tenderness especially around T12, LI, L2 area and 
L3.  There were no spasms noted.  The muscle tone of the 
paravertebral muscle was poor and quite flabby, and it was 
noted that this was secondary to obesity, or to a lack of 
disuse of his lumbar muscles.  The veteran did move around 
the examination room without any problems although he was 
slow upon arising from sitting to standing position.  It was 
opined that his obesity might be secondary to his lack of 
exercise, which might be secondary to his pain from his 
injuries.  

The C file was reviewed.  The examiner noted that the veteran 
did exhibit complaints of weakness, fatigability, and did 
exhibit grimacing along with other pain response when 
subjected to range of motion examination.  It was pointed out 
that the veteran subjectively complained of weakness and 
fatigability and stated he has had to take many days off from 
work.  The examiner stated that the examination did not 
reveal any evidence of incoordination of the right or left 
upper extremity nor any incoordination of gait.  There was 
poor muscle tone in the upper extremities and in the 
paravertebral muscles of the back area.  It was noted that 
the veteran did exhibit evidence of pain and complaint of 
pain with the end points of range of motion, and that an 
attempt to force dorsiflexion and plantar flexion of the 
wrist was made, but the veteran was unable to extend or flex 
the wrist any further than noted in the examination.  It was 
opined that the gross obesity, T12 spinal vertebral 
deformity, and poor muscle tone were all factors that 
possibly could increase pain in the thoracic or spinal area 
with residual weakness and fatigue.  Diagnostic tests done 
included X-rays of the left wrist and of the lumbar area, 
which showed degenerative changes.  The diagnoses were: 
degenerative joint disease of the left wrist with moderate to 
severe functional loss secondary to lack of range of motion, 
pain and weakness; and status post compression fracture of 
the thoracic spine, T12, L1 with moderate functional loss 
secondary to pain, lack of range of motion, weakness, lack of 
endurance, and obesity.  


A Left wrist disability

The veteran's service connected left wrist disability is 
currently rated under Diagnostic Code 5010 for arthritis, due 
to trauma, substantiated by X-ray findings, which is rated as 
arthritis, degenerative.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of joint affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 20 percent 
evaluation may be assigned for favorable ankylosis of the 
minor wrist in 20 degrees to 30 degrees dorsiflexion.  A 30 
percent evaluation may be assigned under this diagnostic code 
for ankylosis of the minor wrist in any other position, 
except favorable; a 40 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  

Under Diagnostic Code 5214, in order to assign a rating 
beyond 20 percent, which is the minimum assignable, the 
evidence must show ankylosis in any other position except 
favorable.  Here, the veteran's left wrist has been shown to 
have flexion to 40 degrees and dorsiflexion to 55 degrees.  
Thus a rating beyond 20 percent is not supported by the 
criteria in the Rating Schedule.  Here, the minimum schedular 
rating is appropriate.  However, the Board finds that the 
veteran's left wrist disability does cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of a higher disability rating under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  That is, there is objective 
evidence to show that the veteran has additional functional 
loss due to pain, weakness, and fatigue, to a degree that a 
rating in excess of 20 percent is shown.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. At 204-7.  In this regard, 
the recent VA examination report shows the veteran had 
decreased grip strength in the left upper extremity, 
tenderness of the left wrist, objective evidence of pain on 
motion at the extremes, sensory deficit, and decreased muscle 
tone.  The Board finds that this is sufficient objective 
evidence to support a finding that additional disability 
exists and that an increased rating for functional impairment 
is warranted.  

While arthritis has been found on X-rays, a separate 10 
percent rating for arthritis is not applicable.  This is so 
because the pertinent rating criteria for arthritis call for 
evaluation under limitation of motion codes.  38 C.F.R. § 
5003.  As the veteran is being evaluated under range of 
motion criteria, a separate rating for arthritis is not 
available.  See, Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed Cir 1997); VAOPGCPREC 23-97.  


A Back disability

The veteran is service connected for a compression fracture 
of T12-L1, with a rating of 20 percent currently in effect 
under diagnostic code 5295.  Higher ratings are available 
under diagnostic code 5292 where there is severe limitation 
of motion of the lumbar spine (40 percent) and under 
diagnostic code 5295 where there is severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent).

The Board has also considered whether a higher rating may be 
assigned for the appellant's spine disorder under the 
criteria for evaluating intervertebral disc syndrome, which 
when pronounced, as manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc for which there is little intermittent relief, is 
assigned a 60 percent rating.  If intervertebral disc 
syndrome is severe, with symptomatology indicating recurring 
attacks with intermittent relief, a 40 percent rating is 
assigned. When intervertebral disc syndrome is shown to be 
moderate with recurring attacks, a 20 percent rating is 
assigned.  For mild intervertebral disc syndrome, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  The Board finds that the clinical findings 
in this case indicate that the appellant does not have 
symptoms which could be contemplated by this code.   

Limitation of motion is a factor to be considered under both 
diagnostic code 5292 and diagnostic code 5295.  Therefore, 
the Board must consider whether a higher disability 
evaluation is warranted on the basis of additional functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2001).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca.

On recent VA examination, the veteran had flexion to 50 
degrees and extension to 5 degrees.  This is not evidence of 
severe limitation of motion required for a 40 percent 
evaluation under diagnostic code 5292.  With respect to 
diagnostic code 5295, there is no medical evidence that the 
service-connected lumbosacral strain is severe, resulting in 
narrowing or irregularity of joint spaces, osteo-arthritic 
changes, listing of the whole spine to the opposite side, 
positive Goldthwait's sign, or abnormal mobility on forced 
motion.  Since there is no evidence of complete bony fixation 
of the spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra, diagnostic codes 5285, 5286 and 5289 are 
not applicable.  38 C.F.R. Part 4, Codes 5285, 5286, 5289, 
5292, 5295 (2001).  

As noted above, since the veteran's disability is rated under 
a diagnostic code that involves limitation of motion, 
compensation for additional disability due to functional loss 
is for consideration.  The Board finds that the veteran's 
back disability does cause additional functional impairment 
due to pain on use so as to warrant the assignment of a 
higher disability rating under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  That is, there is objective evidence to 
show that the veteran has additional functional loss due to 
pain, weakness, and fatigue, to a degree that a rating in 
excess of 20 percent is shown.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. At 204-7.  In this regard, the Board 
notes that the veteran has poor muscle tone of the 
paravertebral muscle, objective evidence of pain on use, 
tenderness to palpation, residual weakness and fatigue.  
While the current 20 percent evaluation adequately 
compensates him for moderate impairment, the Board finds that 
the total disability picture supports the assignment of an 
additional 10 percent rating for functional impairment. The 
Board finds that there is sufficient objective evidence to 
support a finding that additional disability exists and that 
an increased rating for functional impairment is warranted.  


Other Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or interfere with his 
employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran is employed by the 
Post Office.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER

An increased evaluation for the residuals of a fracture of 
the left wrist beyond 20 percent is denied.  

A separate rating of 10 percent for residuals of a fracture 
of the left wrist is granted.  

An increased evaluation for residuals of a compression 
fracture of T12 to L1 beyond 20 percent is denied.  

A separate rating of 10 percent for residuals of a 
compression fracture of T12 to L1 is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

